JUDGMENT
Restani, Judge:
This case, having been remanded to the Department of Commerce pursuant to Slip Op. 94-195 (Dec. 14, 1994); and
The Department of Commerce, having filed with the Court on March 16, 1995 its redetermination on remand; and
AOC International, Ltd., Proton Electronic Industrial Co., Ltd. and Tatung Company, having requested, with the consent of Zenith Electronics Corporation and the International Union of Electronic, Electrical, Salaried, Machine and Furniture Workers, AFL-CIO, International Brotherhood of Electrical Workers of America, United Electronic Workers of America, Ind. (formerly, Independent Radionic Workers of America) and Industrial Union Department, AFL-CIO, affirmance of the aforesaid redetermination on remand;
Now, upon consideration of the above and all other papers and proceedings herein,
It is HEREBY ORDERED: that the remand determination of the Department of Commerce is sustained.